Cite as 2015 Ark. App. 423

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                     No. CV-15-190

WILLIAM RAMIREZ                                 Opinion Delivered August 26, 2015
                              APPELLANT
                                                APPEAL FROM THE SEBASTIAN
V.                                              COUNTY CIRCUIT COURT, FORT
                                                SMITH DISTRICT
                                                [NO. JV-13-290]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES; J.R., A MINOR;                  HONORABLE ANNIE HENDRICKS,
AND H.R., A MINOR                               JUDGE
                       APPELLEES
                                                AFFIRMED; MOTION GRANTED



                              RITA W. GRUBER, Judge


       This appeal is from an order terminating William Ramirez’s parental rights to his two

children, J.R. and H.R.1 Appellant’s counsel has filed a motion to withdraw and a no-merit

brief pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194
S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i), setting forth all adverse rulings

from the termination hearing and asserting that there are no issues that would support a

meritorious appeal. The clerk of this court mailed a certified copy of counsel’s motion and

brief to appellant’s last known address informing him of his right to file pro se points for

reversal. Pro se points were due on May 17, 2015; appellant tendered points on May 27,

2015. Because the points were late, we have not considered them here.


       1
       The parental rights of Jasmine Phonhthydeth, the children’s mother, were also
terminated in a separate order, but she is not a party to this appeal.
                                 Cite as 2015 Ark. App. 423

       Having examined the record and counsel’s brief, we conclude that counsel has

complied with the requirements established by the Arkansas Supreme Court for no-merit

termination cases and that the appeal is wholly without merit. We therefore affirm, by

memorandum opinion, the termination of appellant’s parental rights. See In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e) (2014). Counsel’s

motion to withdraw is granted.

       Affirmed; motion granted.

       ABRAMSON and HOOFMAN, JJ., agree.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.

       No response.




                                             2